Citation Nr: 1140037	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for generalized anxiety disorder. 

2.  Entitlement to service connection for adjustment/personality disorder with mixed features. 


REPRESENTATION

The Veteran represented by: Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1978 to May 1985. 

This appeal to the Board of Veterans' Appeals (Board) is from September 2005 and November 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

These matters were previously before the Board in February 2010.  At such time, it was noted that the Veteran raised additional claims that had not been previously developed or adjudicated.  These included claims for service connection for diabetes mellitus; for disability ratings higher than 10 percent for service-connected cervical dysfunction and compensable ratings for his service-connected toe transverse structure and appendectomy; and a claim for a total disability rating based on individual unemployability due to service-connected disabilities.  These additional claims were referred to the agency of original jurisdiction (AOJ) for appropriate action; however, it does not appear that such action was taken.  Therefore, these issues are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In this regard, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011). 

The Veteran claims that his generalized anxiety disorder and adjustment/personality disorder with mixed features are the result of his military service.  Additionally, the Board observes that he is already service-connected for major depressive disorder.  As such, it is necessary to consider whether the Veteran's psychiatric disorders on appeal are secondary to his service-connected  major depressive disorder.  See Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

In the February 2010 Remand, the Board noted that the Veteran had not been provided with notice of the information and evidence necessary to establish entitlement to service connection for his generalized anxiety disorder and chronic adjustment disorder on a secondary basis.  As such, the Board requested that the AOJ send a VCAA notice for the Veteran's anxiety and adjustment disorder claims regarding potential secondary service connection to his service-connected major depressive disorder.  The AOJ issued additional VCAA notice in April 2010, but it did not contain any references to the requirements for secondary service connection.  The Court has held in Stegall v. West, 11 Vet. App. 268 (1998), that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Therefore, a remand is necessary in order to provide the Veteran with proper VCAA notice. 

Furthermore, the Board also requested VA examination in order to determine the etiology of the variously diagnosed psychiatric disorders.  A VA examination was conducted in June 2010.  As noted in the prior Remand, the Veteran's 1984-1985 service treatment records and a September 1991 private psychiatric treatment record show that that he was previously diagnosed for Axis II personality disorder not otherwise specified.  A personality disorder is not recognized as a psychiatric disorder diagnosis on Axis I of the DSM-IV.  Furthermore, VA compensation may not be paid for a personality disorder as it is specifically excluded as a disease or injury within the meaning of applicable legislation providing for VA compensation benefits.  Therefore, generally speaking, a personality disorder is not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  The only possible exception is if there is additional disability due to aggravation of the personality disorder during service by superimposed disease or injury. VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  Therefore, where the Veteran has been diagnosed with a personality disorder during service, as is the case here, the issue becomes whether there is any superimposed chronic pathology which was present during active duty.  While the VA examiner commented on the Veteran's acquired psychiatric disorders, there are no remarks regarding whether there was superimposed chronic pathology concerning his personality disorder.  Therefore, an opinion is needed as to whether his personality disorder was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) . 

Additionally, as these claims are being remanded, the Veteran should be requested to update the list of the physicians and health care facilities that have treated him for his psychiatric disorders on appeal and, thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Pertinent to the potential secondary component of the Veteran's claims of entitlement to service connection for generalized anxiety disorder and adjustment disorder, he should be provided with VCAA notice that informs him of the information and evidence necessary to substantiate his claims under 38 C.F.R. § 3.310. 

2.  The AOJ should request the Veteran to update the list of the physicians and health care facilities that have treated him for his psychiatric disorders on appeal.  The AOJ should obtain any additional medical treatment records (i.e., those not already in the file) identified by the Veteran.  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1) . 

3.  After obtaining any identified records, the AOJ should forward the claims file to the examiner who performed the June 2010 examination (or a suitable substitute if this individual is unavailable) for an addendum.  If the examiner cannot offer the requested opinion without examining the Veteran, he should be scheduled for an appropriate VA examination. 

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's personality disorder, which was diagnosed in 1984 and 1985 during service, was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.  If so, please identify the additional disability.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner review the claims file, to include this Remand, for relevant medical and other history.  

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


